Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

3.	Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,375,644.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Claims 1, 10  and 17 of instant application, claims 1, 10 and 17 of patent 10,375,644 disclose a mobile device,/method comprising: a processing system including a processor;  and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: determining power requirements according to a data connection with a remote server that provides services to support execution of a remote application, wherein the remote application corresponds to a local application that executes on the mobile device;  comparing the power requirements to a remaining charge of a battery of the mobile device to obtain a comparison;  and executing the remote application, in lieu of the local application that executes on the mobile device, according to the comparison( see claims 1, 10 and 17). 
In addition, claim 1, 10 and 17 of 10,375,644 is more specific than claims 1, 10 and 17 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. See In re Van 
Claims 2 and 13 of instant application, claim 1 of patent 10,375,644 disclose wherein the determining of the power requirements further comprises determining a signal strength of a wireless signal( see claim 1).
In addition, claim 1 of 10430282 is more specific than claims 2 and 13 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. (See above).
Claim 3 of instant application, claim 19 of patent 10,375,644 disclose wherein the wireless signal is adapted for use in a Wi-Fi connection. ( see claim 19).
In addition, claim 19 of 10430282 is more specific than claim 3 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference 
Claims 4 and 14 of instant application, claim 1 of patent 10,375,644 disclose wherein the determining of the power requirement further comprises applying a factor to convert the signal strength to an expected power requirement. (see claim 1).
In addition, claim 1 of 10430282 is more specific than claims 2 and 13 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. (See above).
Claim 5 of instant application, claim 1 of patent 10,375,644 disclose wherein the operations further comprise: calculating an expected rate of battery discharge based on metadata obtained via the data connection, wherein the executing of the remote application in lieu of the local application is responsive to the expected power requirement being within the remaining charge of the battery. (see claim 1).
In addition, claim 1 of 10430282 is more specific than claim 5 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. (See above)
Claims 6 and 15 of instant application, claim 6 of patent 10,375,644 disclose wherein the expected rate of battery discharge is proportional to a rate of data transmission and inversely proportional to signal strength (see claim 6).
In addition, claim 6 of 10430282 is more specific than claims 6 and 15 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. (See above).
Claims 7 and 16 of instant application, claim 7 of patent 10,375,644 disclose wherein the comparing of the power requirements to the remaining charge further comprises determining whether a percentage of battery charge divided by the expected rate of battery discharge is greater than a second threshold value. (see claim 7).
In addition, claim 7 of 10430282 is more specific than claims 7 and 16 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. (See above).
Claim 8 of instant application, claim 8 of patent 10,375,644 disclose wherein the operations further comprise: calculating an expected rate of battery discharge based on metadata obtained via the data connection, wherein the executing of the remote application in lieu of the local application is responsive to the expected power requirement being within the remaining charge of the battery. (see claim 8).

Claim 9 of instant application, claim 1 of patent 10,375,644 disclose wherein the operations further comprise: obtaining metadata according to the data connection with the remote server, wherein the determining of the power requirements is based on the metadata. (see claim 1).
In addition, claim 1 of 10430282 is more specific than claim 9 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. (See above)
Claim 11 of instant application, claim 11 of patent 10,375,644 disclose wherein the operations further comprise determining whether power requirements for the data connection exceeds a remaining charge of a battery, and wherein executing the remote application is responsive to the power requirements for the data connection being less than the remaining charge of the battery.  (see claim 11).
In addition, claim 11 of 10430282 is more specific than claim 11 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference 
Claim 12 of instant application, claim 12 of patent 10,375,644 disclose wherein the operations further comprise executing the local application responsive to not executing the remote application. (see claim 12).
In addition, claim 12 of 10430282 is more specific than claim 12 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. (See above)
Claim 18 of instant application, claim 18 of patent 10,375,644 disclose wherein the power requirements depends upon a type of data connection. (see claim 18).
In addition, claim 18 of 10430282 is more specific than claim 18 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. (See above)
Claim 19 of instant application, claim 19 of patent 10,375,644 disclose wherein the type of data connection comprises a Wi-Fi connection, a Bluetooth connection, a WAN connection, a mobile communication network data connection. (see claim 19).

Claim 20 of instant application, claim 20 of patent 10,375,644 disclose wherein executing the remote application is further responsive to a priority of the remote application compared to a priority of other applications executing on the mobile device. (see claim 20).
In addition, claim 20 of 10430282 is more specific than claim 20 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. (See above)
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (US Patent Application Publication 2011/0145920) in view of Bhardwaj (US Patent Application Publication 2015/0120807)

Regarding claims 1, 10 and 17 Mahaffey et al. discloses a device/method, comprising: a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising( see fig. 1, devices):
facilitate performance of operations, the operations comprising: determining power requirements according to a data connection with a remote server that provides services to support execution of a remote application, wherein the remote application corresponds to a local application that executes on the mobile device;  ( see [0039] application data also includes behavioral data.  Behavioral data includes information about how an application interacts with or uses a mobile communication device's resources, such as memory usage, battery usage, network usage, storage usage, CPU usages, API usage, errors and crashes, network services connected to (e.g., remote host address and port), and runtime library linkage.  Behavioral data also includes information about how an application, file or data object, when it is run, utilizes the functionalities of the mobile communication device's operating system, such as notifications and messaging between processes or installed applications) ;
comparing the power requirements to a remaining charge of a battery of the mobile device to obtain a comparison ( see  [0041] the assessment containing 
executing the remote application ( see[0222] Mobile communication device 101 receives the assessment from the server (block 1211) and processes the assessment information to determine how to treat the data object (block 1204).  In an embodiment, mobile communication device 101 adds information from the assessment received from server 151 to its local definition cache when it processes assessment information (block 1204).  For example, the device may store information such as a disposition for the data object (e.g., "known good", "known bad", "malware", "spyware"), an identifier transmitted by server 151, and definition information generated by the device or transmitted by server 151 (e.g., hash of the data object's content, data object's package name).  
Mahaffey et al. fail to specifically point out executing the remote application, in lieu of the local application that executes on the mobile device, according to the comparison as claimed.
However Bharadwaj teaches executing the remote application, in lieu of the local application that executes on the mobile device, according to the comparison(see fig. 4, step 404-408, selection of remote applications, see [0013] the method includes allowing a user of the client device to select a remote application, and launching the selected remote application on the server. Method includes displaying, on the client device, an integrated view including the remote graphical view of the launched application and local graphical views of local applications installed in OS of the client device.)


Regarding Claims 2 and 13 Mahaffey et al. in view of Bharadwaj discloses everything as applied above (see claims 1 and10). 
wherein the determining of the power requirements further comprises determining a signal strength of a wireless signal(see [0035] two types of data that can be used to evaluate and protect mobile communication devices.  The first type of data includes data about a mobile communication device, i.e., "device data." Device data pertains to the state, capabilities, operating system, firmware version, memory capacity, available communication ports, battery limitations, hardware characteristics and other "baseline" information that may be common to all similar devices absent user customization.  Device data may include the default specifications for a device as it is received from a manufacturer, service provider, or IT service.)
Regarding Claim 3 Mahaffey et al. in view of Bharadwaj discloses everything as applied above (see claim 2). 
wherein the wireless signal is adapted for use in a Wi-Fi connection (see[0034], mobile communication devices also typically transmit and receive data through one or more network interfaces, including Bluetooth, WiFi, infrared, radio receivers, and the like.  Similarly, data may be encapsulated in a layered communications protocol or set of 
Regarding Claims 4 and 14 Mahaffey et al. in view of Bharadwaj discloses everything as applied above (see claims 2 and 13). 
wherein the determining of the power requirement further comprises applying a factor to convert the signal strength to an expected power requirement ( see  [0041] the assessment containing information such as average battery impact or average network usage of the data object.  In an embodiment, server 151 stores assessments of data objects after analysis and can provide access to these assessments)
Regarding Claim 5 Mahaffey et al. in view of Bharadwaj discloses everything as applied above (see claim 4). 
wherein the operations further comprise: calculating an expected rate of battery discharge based on metadata obtained via the data connection (see  [0041] the assessment containing information such as average battery impact or average network usage of the data object.  In an embodiment, server 151 stores assessments of data objects after analysis and can provide access to these assessments), 
Mahaffey et al. fail to specifically point out executing the remote application, in lieu of the local application that executes on the mobile device, according to the comparison as claimed.


Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Mahaffey et al. invention with Bharadwaj invention because Bharadwaj invention provides a system and method where a new device is allowed to enter and leave into the existing networks, operating systems, and platforms (see Bharadwaj [0002]).
Regarding Claim 6 and 15 Mahaffey et al. in view of Bharadwaj discloses everything as applied above (see claims 5 and 10). 
wherein the expected rate of battery discharge is proportional to a rate of data transmission and inversely proportional to signal strength (see [0035] The first type of data includes data about a mobile communication device, i.e., "device data." Device data pertains to the state, capabilities, operating system, firmware version, memory capacity, available communication ports, battery limitations, hardware characteristics and other "baseline" information that may be common to all similar devices absent user customization.  Device data may include the default specifications for a device as it is received from a manufacturer, service provider, or IT service. see also [0037] For 
Regarding Claim 7 and 16 Mahaffey et al. in view of Bharadwaj discloses everything as applied above (see claims 6 and 15). 
wherein the selecting further comprises determining whether the percentage of battery charge divided by the expected rate of battery discharge is greater than a second threshold value.( also [0037] For example, a data object may be undesirable because it compromises privacy, overtaxes a device's battery or network connection, and/or has objectionable content. See also [0040] An assessment may include categorization or characterization data for a data object, ratings such as security ratings, privacy ratings, performance ratings, quality ratings, and battery impact ratings for a data object, trust ratings for a data object, distribution data for a data object.  Assessments may result from collecting and/or processing data by server 151 and may be exposed by server 151 to users or other systems via an API, user interfaces, data feeds, or other methods. )
Regarding Claim 8 Mahaffey et al. in view of Bharadwaj discloses everything as applied above (see claim 1). 
wherein the processor comprises the mobile processor(see[0039] application data also includes behavioral data.  Behavioral data includes information about how an application interacts with or uses a mobile communication device's resources, such as memory usage, battery usage, network usage, storage usage, CPU usages, API usage, errors and crashes, network services connected to (e.g., remote host address and port), and runtime library linkage.  Behavioral data also includes information about how an application, file or data object, when it is run, utilizes the functionalities of the mobile 
Regarding Claim 9 Mahaffey et al. in view of Bharadwaj discloses everything as applied above (see claim 1). 
wherein the operations further comprise: obtaining metadata according to the data connection with the remote server, wherein the determining of the power requirements is based on the metadata (see  [0041] the assessment containing information such as average battery impact or average network usage of the data object.  In an embodiment, server 151 stores assessments of data objects after analysis and can provide access to these assessments)
Regarding Claim 11  Mahaffey et al. in view of Bharadwaj discloses everything as applied above (see claim 10). 
disclose wherein the operations further comprise determining whether power requirements for the data connection exceeds a remaining charge of a battery, and wherein executing the remote application is responsive to the power requirements for the data connection being less than the remaining charge of the battery (see [0035] The first type of data includes data about a mobile communication device, i.e., "device data." Device data pertains to the state, capabilities, operating system, firmware version, memory capacity, available communication ports, battery limitations, hardware characteristics and other "baseline" information that may be common to all similar devices absent user customization.   See also [0039] application data also includes behavioral data.  Behavioral data includes information about how an application 
Regarding Claim 12  Mahaffey et al. in view of Bharadwaj discloses everything as applied above (see claim 11). 
wherein the operations further comprise executing the local application responsive to not executing the remote application(see [0035] The first type of data includes data about a mobile communication device, i.e., "device data." Device data pertains to the state, capabilities, operating system, firmware version, memory capacity, available communication ports, battery limitations, hardware characteristics and other "baseline" information that may be common to all similar devices absent user customization.   See also [0039] application data also includes behavioral data.  Behavioral data includes information about how an application interacts with or uses a mobile communication device's resources, such as memory usage, battery usage, network usage, storage usage, CPU usages, API usage, errors and crashes, network services connected to (e.g., remote host address and port), and runtime library linkage)
Regarding Claim 18  Mahaffey et al. in view of Bharadwaj discloses everything as applied above (see claim 17). 
wherein the power requirements depends upon a type of data connection( see[0034, mobile communication devices also typically transmit and receive data through one or more network interfaces, including Bluetooth, WiFi, infrared, radio 
Regarding Claim 19  Mahaffey et al. in view of Bharadwaj discloses everything as applied above (see claim 18). 
wherein the type of data connection comprises a WiFi connection, a Bluetooth connection, a WAN connection, a mobile communication network data connection( see[0034, mobile communication devices also typically transmit and receive data through one or more network interfaces, including Bluetooth, WiFi, infrared, radio receivers, and the like.  Similarly, data may be encapsulated in a layered communications protocol or set of protocols, such as TCP/IP, HTTP, Bluetooth, etc. Current server-client security models, such as those currently available for desktop and laptop computers, cannot extend their capabilities to provide adequate assessment and security to a plurality of mobile communication devices)
Regarding Claim 20  Mahaffey et al. in view of Bharadwaj discloses everything as applied above (see claim 17). 
wherein executing the remote application is further responsive to a priority of the remote application compared to a priority of other applications executing on the mobile device( see [0244] explicit application entries have higher priority than assessment criteria entries.  For example, a policy may specify certain capabilities (e.g., sending a 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        March 27, 2021

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462